Citation Nr: 0811416	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals, heat 
stroke.  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to an initial compensable evaluation for 
residuals, left knee injury.  

4.	Entitlement to an effective date prior to February 8, 2005 
for service connected residuals, left knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1950 to March 
1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 RO decision denying service 
connection for heat stroke and bilateral hearing loss.   This 
appeal also comes before the Board from an August 2006 RO 
decision granting service connection for residuals of left 
knee injury and assigning a 0 percent evaluation effective 
February 8, 2005.  

The issue of residuals of heat stroke is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The competent medical evidence of record shows that 
bilateral hearing loss was not incurred in service. 

2.	The competent medical evidence of record shows that the 
veteran's left knee disability is manifested by pain, normal 
range of motion, no effusion, no subluxation, no instability 
and not by ankylosis, dislocated semilunar cartilage, removal 
of semilunar cartilage, impairment of the tibia and fibula, 
or genu recurvatum. 

3.	The veteran filed a claim to reopen the claim for service 
connection for residuals of a left knee injury on February 8, 
2005.  




CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.	The criteria for a compensable rating for residuals, left 
knee injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).

3.	The appellant lacks legal entitlement to an effective date 
earlier than February 8, 2005 for service-connected 
residuals of a left knee injury as a matter of law.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(r), (q)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant received notice of the rating 
criteria and effective date provisions that were pertinent to 
the claims in March 2006.  Any error pertaining the claims 
for service connection for hearing loss was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

Additionally, regarding the left knee claim, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided with VA Compensation and 
Pension Examinations in October 2005 for hearing loss and in 
July 2006 for his left knee disability.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he was exposed to loud noise in 
service, which caused hearing loss.  The veteran asserts that 
he has hearing loss because his compartment while aboard a 
ship was directly below twin 5-inch gun mounts and K guns 
that would fire repeatedly.

The veteran submitted lay statements confirming that he was 
exposed to loud noise from gun fire while aboard the USS 
Frank E. Evans.  The lay statements indicate that the guns 
would go off every 11 minutes, were loud and caused disturbed 
sleep while in the living compartment.  

The October 2005 VA Compensation and Pension Examination 
diagnosed the veteran with moderate to profound sensorineural 
hearing loss at 1 KHz and above.  Additionally, the auditory 
thresholds indicate that the veteran's impaired hearing is 
considered a disability.  See 38 C.F.R. § 3.385 (2007).  

The Board notes, however, that there is no indication of 
hearing loss in the service medical records.  The veteran's 
ears were clinically evaluated as normal in the March 1954 
separation examination and the audiological examination 
indicated hearing within normal limits.  

The Board also notes that there is no evidence that the 
veteran's hearing loss manifested within one year of service.  
An October 1959 examination showed that the veteran's hearing 
was within normal limits several years after service.  
Therefore, service connection cannot be granted on a 
presumptive basis.  

Additionally, the objective medical evidence of record does 
not support the veteran's claim.  The October 2005 VA 
examiner reviewed the claims file.  The examiner reviewed the 
veteran's prior hearing examinations, noted that there was no 
treatment for hearing loss in service and noted that the 
veteran had normal hearing upon separation from service.  The 
examiner also indicated that the veteran's reported history 
did not support that he incurred hearing loss in service.  
The examiner opined that it was less likely than not that the 
veteran's current hearing loss was related to service.  The 
examiner reasoned that hearing loss caused by acoustic trauma 
occurs within the timeframe of exposure and not years later.  

In conclusion, the Board finds that service connected must be 
denied for bilateral hearing loss because there is no 
evidence of bilateral hearing loss in service and no evidence 
of record linking the veteran's hearing loss to service.  The 
evidence of record is devoid of any objective medical 
evidence of hearing loss until many years after service and 
no doctor has ever opined that his hearing loss is related to 
service.  The only medical opinion of record does not support 
service connection because it does not provide a link between 
the veteran's current bilateral hearing loss and noise 
exposure in service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his hearing loss and noise 
exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to in-service noise exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As the veteran timely appealed the rating initially assigned 
for the left knee disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the RO assigned a 0 percent rating for 
residuals of a left knee injury under Diagnostic Code 5257.  
According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in 
this code are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

The July 2006 VA Compensation and Pension Examination showed 
that there was no instability.  The Lachman's test was 
negative and there was negative anterior drawer.  X-rays 
showed mild effusion, otherwise negative.  There were no 
flare-ups or debilitating limitations.  Based on this 
objective medical evidence, the Board finds that there is no 
recurrent subluxation or lateral instability of the left 
knee.  Therefore, the veteran is not entitled to a 
compensable rating under Diagnostic Code 5257.  The Board 
acknowledges the veteran's complaint of pain.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45 (2007), however, pain is inapplicable 
to ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
supra. 

The Board notes that in a March 2006 radiology report, the 
veteran was diagnosed with bilateral degenerative disease in 
the knees with no acute bony pathology.  Under Diagnostic 
Codes 5003 and 5010 traumatic arthritis is rated analogous to 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
purpose of rating a disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
diagnostic codes that focus on limitation of motion of the 
knee are DC 5260 and DC 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, 
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

In this case, the July 2006 VA examination shows that the 
range of motion of the veteran's knee was normal.  The range 
of motion was zero degrees extension to 140 degrees flexion.  
There examiner also could not determine the effects of 
incoordination, fatigue, weakness or endurance without 
speculation.  Based on this objective medical evidence, the 
Board finds that the veteran's knee is not limited in range 
of motion and is therefore not entitled to a compensable 
evaluation under Diagnostic Codes 5260 and 5261.  
Additionally, as the pain did not limit the veteran's range 
of motion, the Board finds that the level of impairment on 
the veteran's ability to engage in ordinary activities does 
not warrant a compensable evaluation.  See DeLuca v. Brown, 
supra. 

As there is no objective medical evidence that the veteran's 
left knee, a major joint, is affected by limitation of 
motion, a compensable rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

The Board has also considered whether the veteran's is 
entitled to a higher or separate rating for his left knee 
disability under other diagnostic codes.  Included within 38 
C.F.R. § 4.71 are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders.  
The Board finds, however, that the objective medical evidence 
of record shows that Diagnostic Codes 5256 (ankylosis), 5258 
(dislocated semilunar cartilage), 5259 (cartilage, semilunar, 
removal of, symptomatic), 5260 (limitation of flexion), 5261 
(limitation of extension), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) do not apply to the 
veteran's disability.  

Lastly, the Board further notes that to the extent that the 
veteran's service-connected knee disability affects his 
employment, such have been contemplated in the currently 
assigned evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.  


EARLIER EFFECTIVE DATE

The veteran also asserts that an earlier effective date is 
warranted for his left knee disability.  Generally, the 
effective date of an award of benefits is either (1) the date 
of receipt of the claim or (2) the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  However, after a decision denying benefits becomes 
final, the effective date is the date of receipt of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r), (q)(2) (2007).  

The veteran first filed a claim for service connection for a 
left knee disability in June 1959.  This claim was denied by 
the RO in October 1959.  This claim was not appealed by the 
veteran and it became final.  See 38 C.F.R. § 3.104 (1956, 
Supp. 1959); 38 U.S.C. § 3305(b) (1952, Supp. 1957).  

The veteran filed a claim to reopen his claim for service 
connection for his left knee disability on February 8, 2005.  
The veteran's claim was deferred in June 2005, denied in 
November 2005, then reopened and granted in August 2006 with 
an effective date of February 8, 2005.  Service connection 
for his left knee disability has been in effect since 
February 8, 2005 with a zero percent evaluation.  

In this case, the veteran first filed a claim for service 
connection in June 1959.  That decision became final.  The 
date of the new claim is February 8, 2005.  The law is 
dispositive in this case.  In accordance with 38 C.F.R. 
§ 3.400(r) and (q)(2), the date of the new claim, in this 
case February 8, 2005, is the effective date.  An earlier 
effective date is barred by law. 

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to an earlier effective date for his 
left knee disability is without merit.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.  

A compensable evaluation for residuals, left knee injury is 
denied.  

An effective date prior to February 8, 2005 for service 
connected residuals, left knee injury is denied as a matter 
of law.  


REMAND

Regarding the veteran's claim for heat stroke residuals, in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes the lay evidence in support of 
the veteran's claim for residuals of heat stroke.  The 
veteran testified that he became too hot while working in 
service on one occasion and blacked out.  He indicated that 
he sought treatment for heat stroke, remained on deck for 
several days to cool off and drank fluids.  

Although the service medical records do not show treatment 
for heat stroke in service, the veteran submitted independent 
lay evidence of treatment for heat stroke in service.  A 
statement from an in-service witness indicated that he saw 
the veteran suffer from heat problems because of the extreme 
heat.  He stated that the veteran spent several days on deck 
to recover from the extreme heat.  

The veteran also submitted several lay statements as evidence 
of heat stroke residuals after service.  Lay statements show 
that the veteran was observed with heat exhaustion, which 
included fatigue and excessive sweating.  The veteran was 
observed with decreased tolerance of activity in the heat and 
episodes of heat exhaustion.  The veteran was also observed 
with periodic overheating and unusual heavy sweating in the 
heat.  

In August 1992, the veteran reported that he became hot very 
easily.  Additionally, a medical record dated in July 1998 
noted that the veteran had heat fatigue.  The examiner 
instructed the veteran to stay out of the heat and drink 
plenty of fluids.  

The Board finds that the lay statements depicting the 
veteran's heat stroke in service as well as the observations 
of heat exhaustion after service are sufficient to show that 
there may be a nexus between the current symptoms of residual 
of heat stroke and the veteran's service.  The Board finds 
that a VA examination is warranted to determine if a heat 
stroke in service caused a disability manifested by heat 
exhaustion after service.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine if the 
veteran has residuals of heat stroke.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  If the examiner 
finds that the veteran has residuals of 
heat stroke, the examiner should state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
service. 

2.	The RO should then readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


